Citation Nr: 0729310	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  97-20 661	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder.

2.  Entitlement to service connection for a disorder 
manifested by photophobia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1988 to February 1996.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a December 
1996 rating decision by the Boise, Idaho RO.  In June 1997, a 
hearing was held before a hearing officer at the RO.  The 
veteran's claims file is now in the jurisdiction of the Fort 
Harrison, Montana RO.  In October 2004, the Board remanded 
these matters for additional evidentiary development.  In May 
2007, the Board sought an advisory medical opinion from 
Veterans Health Administration (VHA) regarding the veteran's 
headaches.


FINDINGS OF FACT

1.  On service enlistment examination, a history of headaches 
two years prior, with no recurrence, was noted; headaches 
were not noted on physical examination.

2.  A VHA neurologist's opinion that the veteran's headache 
disorder preexisted service, along with medical history on 
induction and the veteran's sworn testimony, constitutes 
clear and unmistakable evidence that a headache disorder 
preexisted the veteran's service.

3.  It is not shown that the veteran's headache disorder 
increased in severity beyond natural progression during 
service.

4.  It is not shown that the veteran has a disability entity 
manifested by photophobia; his photophobia is shown to be a 
symptom of his migraine headache disorder.  


CONCLUSIONS OF LAW

1.  The presumption of soundness on entry in service as to a 
headache disorder is rebutted.  38 U.S.C.A. § 1111 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.304 (2006).
2.  The presumption the pre-existing headache disorder was 
aggravated by service is rebutted; service connection for a 
headache disorder is not warranted.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1153, 5107 (West 2002 and Supp. 2006); 38 C.F.R. 
§§ 3.304. 3.306 (2006).

3.  Service connection for photophobia is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 and Supp. 2006); 38 
C.F.R. §§3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

The initial adjudication in this matter preceded enactment of 
the VCAA.  In Pelegrini, supra, the U.S. Court of Appeals for 
Veterans Claims (Court) held that where notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing the notice prior to the initial 
adjudication; instead, the claimant had a right to timely 
content-complying notice and proper subsequent VA process.  
The veteran has been advised of VA's duty to notify and 
assist in the development of these claims.  October 2001, 
July 2003, and November 2004 letters explained the evidence 
necessary to substantiate the claims, the evidence VA was 
responsible for providing, the evidence he was responsible 
for providing, and advised him to submit relevant evidence in 
his possession.  March and June 2006 correspondence provided 
notice regarding disability ratings and effective dates of 
awards (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490-91 (2006)).   

December 2003, and September 2006 supplemental statements of 
the case (SSOCs) outlined the regulation implementing the 
VCAA.  A prior SOC notified the veteran of what the evidence 
showed, of the governing legal criteria, and of the bases for 
the denials of the claims.  While complete notice was not 
provided prior to the initial adjudication of the claims, 
such defect does not affect the essential fairness of the 
adjudication process.  The appellant has received all 
critical notice, and has had ample opportunity to respond or 
supplement the record after all critical notice was given.  
The claims were thereafter readjudicated.  See September 2006 
SSOC.  He is not prejudiced by any technical notice timing or 
content defect that may have occurred earlier along the way, 
nor is it otherwise alleged. 

Regarding VA's duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  VA has 
arranged for the veteran to be examined, and the Board has 
secured a VHA medical advisory opinion.  The veteran was 
notified of the opinion and provided a copy.  He was advised 
that if the Board did not receive a response within 60 days, 
it would be assumed that he had no additional comments or 
evidence to submit.  There has been no response.  The Board 
is authorized to obtain advisory opinions from VHA and there 
is no need to remand the case to the RO for initial 
consideration of such evidence.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 419 F.3d 1317 
(Fed. Cir. 2005).  VA's duty to assist is met.  Evidentiary 
development is complete to the extent possible.  Accordingly, 
the Board will address the merits of the claims. 

II. Factual Background

No pertinent abnormalities were noted on the veteran's 
service enlistment examination.  However, the narrative 
section in an associated medical history report stated 
"headaches, back or knees, chiropractor x 3 2 years ago, 
neck pain: no recurrence".  In January 1989, the veteran's 
complaints included headaches at his temples that went behind 
both eyes.  The record also notes the veteran had received 
shots, and that the new glasses he had been wearing for one 
week gave him sporadic headaches.  The assessment was a 
reaction to shots and photophobia.  He was referred to the 
eye clinic, and it was noted that his new glasses had the 
same prescription as his civilian glasses.  A May 1990 record 
notes that the veteran's last examination was three years 
prior.  He had had no vision complaints, but had daily 
headaches behind the eyes during the day.  The veteran 
reported that he was having headaches four to five times a 
week.  No diagnosis was noted.  On August 1991 eye 
consultation, the veteran complained of headaches behind both 
eyes once or twice a week during the day.  His reaction to 
light was normal.  Subsequent service medical records do not 
note headaches or head injury

On (initial) July 1996 VA eye examination, the veteran 
complained of photophobia and frequent headaches (4-5 times a 
week) that started in the late morning.  He reported that 
they had started 7-8 years earlier.  On a general medical 
examination that same month, he reported that his headaches 
started in boot camp in 1988 and that they occurred two or 
three times a week.  The diagnoses included a history of 
headaches of unknown etiology.  

At a June 1997 hearing before a hearing officer, the 
veteran's representative stated that their position was that 
the veteran's headaches and photophobia were intertwined 
because he had headaches only when exposed to bright light 
[pages 17, 18].  The veteran testified that he had had 
sensitivity to light and headaches prior to service, but that 
they were compounded in service [page 19].  Prior to service, 
he had headaches once or twice a week [page 20] and they 
currently occurred three or four times a week [page 17].  He 
stated that his photophobia and headaches were first noted in 
service when he received treatment for a reaction to shots 
[page 16].  

On July 1997 VA examination, the veteran's claims file was 
reviewed.  He reported that he had headaches and a family 
history of migraine headaches (his mother).  He stated that 
his headaches occurred one to three times a week, usually in 
the late morning when he had been outside too long.  He also 
related having a visual disturbance with severe headaches and 
that factors that increased his headaches were bright lights 
and fluorescent lighting.  The diagnoses included cephalgia.  

A June 2003 private treatment record listed one of the 
veteran's problems as headaches induced by photophobia and 
long exposure to the sun.  The assessment was headaches, and 
the plan was to wear sunglasses for photophobia to reduce 
headaches and to consider migraines.  

On August 2003 VA eye examination, the veteran reported that 
he had frontal headaches especially in bright sunlight.  The 
assessment included headaches without ocular pathology in 
association with photophobia.

On August 2003 VA (intestine) examination, the veteran 
admitted that he had headaches prior to service, but denied 
having migraine headaches.  He reported that he currently had 
headaches once or twice a month on sunny days, and that he 
wore sunglasses to cut down on their frequency.  No diagnosis 
was offered regarding his headaches.  

On November 2004 VA headaches examination, the claims file 
was not reviewed.  The veteran's reported history was 
consistent with his previous statements.  The impression was 
that he had common migraine headaches since childhood.  

On December 2004 VA examination for photophobia, the claims 
file was not reviewed.  The veteran described his headaches, 
but did not complain of photophobia.  When asked specifically 
about photophobia, he only indicated that he preferred to 
avoid lights when he had headaches.  The assessment was that 
he did not have photophobia in either eye either by his own 
report or based on examination.  The diagnosis was possible 
mild migraine headaches vs. sinus disease that caused 
pressure behind the eye and led to stinging and watering 
eyes.  

In a July 2005 addendum to the December 2004 examination, the 
physician indicated that the claims file was reviewed.  She 
noted that the definition of photophobia was "abnormal 
visual intolerance of light."  She outlined the findings 
from various examinations and commented that there were 
several reference to headaches throughout the claims file, 
some of them were "brought on by lights", but there was no 
complaint of eye pain with light.  The physician stated that 
nothing in the claims file changed her findings or opinion 
that the veteran had not complained of, or shown any sign of, 
difficulty with light during any documented examination.  

In a July 2005 addendum to the November 2004 examination, the 
physician indicated that she reviewed the claims file, and 
that there was no change in her impression that the veteran 
had common migraine headaches.  She added that his history 
indicated that the onset appeared to have been during 
childhood and that his service medical records failed to 
reveal that he sought medical attention during his military 
service.

In May 2007, the Board sought a VHA a medical expert opinion 
in the matter of the veteran's headaches.  In June 2007, a 
Chief of Neurology reviewed the claims file and outlined the 
evidence of record.  He noted that VA examinations indicated 
that the veteran had a family history of migraine headaches.  
The veteran's own headaches were described as unilateral or 
bilateral and started from the front, then radiated to the 
back.  He noted that there was no nausea but there was 
photophobia, and associated visual disturbance that was not 
characterized.  The neurologist stated that there was 
sufficient similarity between the descriptions of his 
headaches over time to show that they all represented the 
same underlying common headache disorder.  In his opinion, 
the evidence indicated that the veteran's headaches 
preexisted his service enlistment.  He commented that 
headache frequency commonly changed over time and that, 
bright light, stress, foodstuffs, or other factors commonly 
triggered migraines for some people, and that it appeared 
that such was the case with the veteran.  He added that there 
was no service related head injury that might be responsible 
for inciting or changing the headache disorder, and opined 
that there was no medical evidence to suggest that the 
veteran's service experience cause any permanent or 
significant change in his headache disorder.  

III. Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304.  

A pre-existing injury or disease is considered to have been 
aggravated by active service where there is an increase in 
severity of the disability beyond natural progression during 
such service.  38 U.S.C.A. § 1153; 38 C.F.R. §  3.306.  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292 (1991); Jensen v. Brown, 4 Vet. App. 304 (1993).  
Evidence of the veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320 (1991). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the "correct standard for 
rebutting the presumption of soundness under section 1111 
requires the government to show by clear and unmistakeable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the pre-existing disability was not 
aggravated during service.  The Federal Circuit noted that 
lack of aggravation could be shown by establishing there was 
no increase in disability or that any increase in disability 
was due to natural progress of the pre-existing condition.  
See Wagner v. Principi, 370 F. 3d 1089, 1096-1097 (Fed. Cir. 
2004).  It is the Secretary's burden to rebut the presumption 
of in-service aggravation by clear and unmistakable evidence.  
See Laposky v. Brown, 4 Vet. App. 331 (1993); Akins v. 
Derwinski, 1 Vet. App. 228 (1991); see also VAOPGCPREC 3-
2003.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV. Analysis

Although the veteran reported a history of headaches on his 
enlistment service examination, this is not a notation of a 
headache disability, and as examination at the time found no 
headaches, he must be presumed sound on entry in service as 
to a headache disorder.  However, this presumption is 
rebuttable by clear and unmistakable evidence of pre-
existence.  Notably, a history on entrance may be considered 
with all other evidence in determining inception during 
service.  See 38 C.F.R. § 3.304(b)(1).  Here, the other 
evidence includes a VHA specialist's opinion, based on his 
review of the record, that the veteran's migraines preexisted 
his service and the veteran's sworn hearing testimony that he 
had a headache disorder prior to service.  Cumulatively, this 
evidence clearly and unmistakably establishes that a headache 
disorder pre-existed service, and the presumption of 
soundness on entry in service as to a headache disorder is 
rebutted.

The analysis proceeds to consideration of whether or not the 
veteran's pre-existing headache disorder was aggravated by 
his service.  As the disability was not noted on entry, but 
was symptomatic during service, the veteran is entitled to a 
further presumption that the disability was aggravated by 
service.  However, this presumption is rebuttable by clear 
and unmistakable evidence to the contrary, and aggravation 
may not be conceded where the disability is not shown to have 
increased in severity during service (beyond natural 
progression).  See 38 C.F.R. § 3.306(b).  

Whether or not a disability increased in severity during 
service is in large measure a medical question and requires 
some medical expertise.  Consequently, the Board sought a 
medical advisory opinion in this matter.  The VHA neurology 
service chief who provided the opinion sought opined that 
there was no permanent or significant  change in the 
headaches during service.  He provided the basis for his 
opinion by referring to supporting evidence, i.e., noting 
consistency and that there was no mention of headaches in 
service medical records after 1991 (and that emphasis in the 
veteran's visits for medical care in 1990/1991. when 
headaches were note, appeared to be with respect to vision 
complaints).  He cited medical principle, i.e., that over 
time various factors may trigger headaches in individuals.  
His opinion is essentially in agreement with prior (2004 and 
2005) opinions by a VA physician (which lacked probative 
value because they were not based on a review of the accurate 
medical record as portrayed by the claims file).  There is no 
competent (medical) evidence to the contrary.  While the 
veteran testified that his headaches were aggravated by 
service, he is not competent to offer an opinion in the 
matter as he is a layperson, untrained in determining medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Consequently, as it is not shown that the veteran's 
headache disorder increased in severity during (or as result 
of) his service, the presumption of aggravation of the 
headache disorder by service is rebutted,.

As the evidence shows that the veteran's headache disorder 
preexisted, and was not aggravated by, his service, the 
preponderance of the evidence is against this claim, and it 
must be denied.

Regarding photophobia, the evidence does not show that the 
veteran has photophobia as a separate disability entity.  
Notably, without a medical diagnosis of a disability, there 
is no valid claim of service connection for such disability.  
While a private physician has indicated that the veteran's 
headaches are induced by photophobia, the more probative 
evidence (because it is accompanied by explanation and 
citation of evidence) is to the contrary.  The veteran's 
complaints of photophobia have been related to/found to be a 
symptom of (by the competent and probative medical evidence; 
see December 2004/July 2005 VA physician's opinion and VHA 
consulting opinion) his headaches.  As the headaches are 
determined to not be service connected, photophobia as a 
symptom of the headaches likewise may not be service 
connected.  See also 38 C.F.R. § 3.310.  In light of the 
foregoing, the preponderance of the evidence is against the 
claim seeking service connection for photophobia, and that 
claim, likewise, must be denied.


ORDER

Service connection for a headache disorder is denied.

Service connection for a disability manifested by photophobia 
is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


